Citation Nr: 0732723	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-43 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of PTSD due to disease or injury in 
service is not of record.  

3.  The veteran did not engage in combat with the enemy, and 
the veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors to support a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran contends that service connection is warranted for 
PTSD.  In his March 2004 stressor statement, the veteran 
explained that he experienced rocket and sniper attacks while 
stationed in Da Nang, Vietnam.  He further added that the 
cafeteria and bowling alley on base were destroyed due to an 
explosion and he witnessed a severed foot in the rubble after 
the explosion.  The veteran also stated that he witnessed an 
aircraft on fire and a "bomb dump" explosion during his 
active military service.  The veteran asserts that since his 
discharge from service, he experiences nightmares, isolation, 
and flashbacks.  The veteran states that his current PTSD is 
attributable to his active military service.  

The Board also notes that the veteran's stressor statement 
included several other stressors pertaining to his military 
service.  He explained that he received news of the death of 
a family friend prior to service, and upon returning from 
Vietnam, he was ridiculed and harassed by angry protestors 
against the war.  While the Board is sympathetic to the 
veteran's assertions, these incidents are not stressors under 
38 C.F.R. § 3.304(f) because they did not occur in service.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the veteran's claim for 
PTSD fails as there is no competent evidence of a current 
diagnosis of PTSD.  The Board notes that the veteran was 
diagnosed with PTSD in March 2003 by a Vet Center employee as 
indicated in March 2003 VA outpatient treatment records and 
in November 2003, a VA staff psychiatrist diagnosed the 
veteran with PTSD and major depression, likely caused by the 
PTSD.  A September 2004 private clinical psychiatrist also 
alludes to a diagnosis of PTSD; however, the results from the 
September 2004 VA examination and the July 2005 Compensation 
and Pension Examination Board review, which do not record a 
diagnosis of PTSD, as explained below, are of more probative 
value.  

The September 2004 VA examiner noted that the veteran 
presented reported symptoms of PTSD that were not consistent 
with his actual exposure to stressors.  He explained that the 
veteran's self-report of combat stressors on the Combat 
Exposure Scale was rated as "light/moderate," and his score 
on the Personality Assessment Inventory, Post-Traumatic 
Stress Subscale was far in excess of the mean for a largely 
combat standardization group diagnosed with PTSD.  
Furthermore, the examiner noted several inconsistencies in 
the record as to the veteran's military service and his 
provided stressors suggest the veteran has placed a great 
emphasis on "getting disability payments[,] [which] may have 
influenced some of his responses."  The examiner concluded 
that because the veteran's "dramatic presentation and sense 
of entitlement" are not traits generally seen in veterans 
with PTSD from combat experience, he was unable to diagnose 
the veteran with PTSD.  Therefore, the veteran was diagnosed 
with major depressive disorder, and the examiner noted that 
the veteran's depression is not a consequence of military 
service, but to the loss of his life's savings.  

In July 2005, the veteran's claims file was reviewed by a 
Compensation and Pension Exam Board review consisting of two 
psychiatrists.  The examiners reviewed the claims file, all 
previous exams, and the veteran's medical and service records 
from the military.  It was noted that the veteran was 
stationed in Da Nang, Vietnam from December 1968 to December 
1969, and did not seek psychiatric services until 
approximately 2003.  This date was significant to the review 
board because it appears from the history that the veteran 
provided, he worked successfully as a long-haul truck driver 
for thirty years until his father died and he received an 
inheritance from his father.  With this inheritance, the 
veteran made a series of investments that became ill advised 
and in turn, lost a great amount of his money.  The review 
board noted that when the veteran filed his original claim in 
March 2003, he indicated that he was suffering from 
depression and PTSD related symptoms including nightmares as 
early as December 1968.  This was found to be unusual to the 
review board since the veteran did not report any of those 
symptoms to the medical examiner during his discharge 
physical in December 1970.  The review board acknowledged the 
veteran's diagnosis of PTSD by the private psychiatrist and 
the VA psychiatrist, but contended that the diagnosis was 
both based simply on the veteran's claims that he has that 
diagnosis.  As part of the review, the two psychiatrists 
stated that they reviewed the private psychiatrist's notes 
and spoke with him personally, and based upon the 
conversation, it was discovered that the private psychiatrist 
was unable to report any history of trauma other than what 
the veteran had alleged.  Furthermore, the private 
psychiatrist stated that he had not reviewed any of the 
veteran's service records prior to reaching his medical 
conclusion.  

Additionally, the review board also reconsidered the results 
from the psychological tests conducted in October 2004 and 
determined that the results showed a "great deal of 
exaggeration in [the] [veteran's] presentation and a great 
deal of hyperbole and possibly even malingering in the way 
[the] veteran addressed his symptoms as part of his exam."  
The review board concluded that because there have been too 
many subsequent stressors such as the loss by death of family 
members, the loss of his ability to make a living due to back 
pain, and the loss of his money through financial scams, 
there is no credible link between the veteran's service in 
Vietnam and his current claim that he has PTSD based on his 
active military service.  

There are varying opinions as to whether the veteran has a 
current diagnosis of PTSD.  The Board does consider the March 
2003, November 2003, and September 2004 diagnoses to be 
competent medical evidence; however, the results from the 
September 2004 VA examination and July 2005 Compensation and 
Pension Exam Board review are highly probative.  There is no 
indication in the claims file that the March 2003, November 
2003, and September 2004 diagnoses were based upon a review 
of the veteran's claims file and his complete medical 
history.  This is further supported by the fact the July 2005 
review board indicated that the diagnoses given by the VA 
staff psychiatrist and Vet Center employee were "based 
simply on the veteran's claims that he has that diagnosis," 
and the VA staff physician admitted to the review board that 
he had not reviewed any of the veteran's service records and 
was unable to recite any history of military trauma other 
than what the veteran reported to him.  It appears that the 
diagnoses made are based upon history reported by the 
veteran; thus, the probative value of this opinion is 
significantly lessened.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  The Board finds the 
September 2004 VA examination and most importantly the July 
2005 exam board review, which was composed of two 
psychiatrists and encompassed a comprehensive review of all 
medical diagnoses on file, are most indicative of the 
veteran's current psychiatric state.  As such, since the 
September 2004 VA examination and July 2005 exam board review 
state that the veteran has no competent diagnosis of PTSD, 
there is no competent medical evidence of any pertinent 
"disability;" thus, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

In the alternative, even if the Board assumes that a 
diagnosis of PTSD is present, the veteran's claim still fails 
due to the absence of a verified stressor.  In this case, the 
evidence of record does not show that the veteran personally 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that his military occupational specialty (MOS) was an 
aircraft mechanic with related civilian occupation as an 
aircraft civilian engineering mechanic.  The veteran earned 
the Good Conduct Medal, National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooter Rifle Badge; however, there are no medals or 
citations that reflect participation in combat operations.  
Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence that corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2007); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Since the Board has determined the veteran did not engage in 
combat with the enemy, the controlling issue in this case is 
whether there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressors.  See Doran, supra; 38 C.F.R. § 
3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding in-service 
stressors.  Id.  

After careful review of the evidence, the Board finds the 
veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  The Board does note the veteran has attempted to 
provide clarifying information regarding his stressors, such 
as an approximate time frame and location of the stressors.  
The Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without specific months and years, full 
names, and the veteran's units of assignment during the 
event, the service department is unable to verify that these 
events actually occurred.  Furthermore, in evaluating the 
veteran's claim, the Board finds it probative that the 
veteran's service personnel records do not assist him in 
establishing that the claimed events occurred or that he was 
in the locations where he claimed to be.  There is no 
independent evidence of record showing that his military 
occupational specialty (MOS) as an aircraft mechanic exposed 
him to the asserted stressful events, or any other events 
involving intense fear, helplessness, or horror.  In essence, 
the veteran's lack of detail about the alleged incident makes 
it impossible for it to be verified.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2007).  

In addition, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressors.  
The only evidence of record which indicates that the 
veteran's claimed stressors actually occurred consists of his 
own statements and a February 2004 lay statement by a fellow 
veteran who stated that he met the veteran while stationed in 
California, and both continued to correspond with one another 
via written letters when the veteran was stationed in 
Vietnam.  These statements, without objective corroborating 
evidence, are of little or no probative value.  As previously 
noted, the veteran's statements and assertions, alone, cannot 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, supra.  

The Board is cognizant of the veteran's assertions.  
Nonetheless, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of any specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Additionally, the Board finds the veteran's in-service 
stressors have not been verified; hence, there is no verified 
stressor present upon which a valid diagnosis of PTSD may be 
based.  Thus, the veteran's claim must be denied, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 letter sent to the veteran.  In 
the April 2003 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also February 2004 and April 2004 VCAA 
letters.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, private treatment records dated November 
1969 to January 2005, and VA outpatient treatment records 
from August 2002 to April 2004.  The veteran was also 
provided an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


